Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Christian Laforgiaea on 12/22/21.

The application has been amended as follows: 

1.	(Currently Amended) A computer-implemented method comprising:
receiving, by a first device and during an active voice call between a first participant and a second participant, a request for confidential information, wherein the confidential information comprises payment information;
verifying, by the first device, whether the second participant is authorized to receive the requested confidential information;
determining, by the first device and based on a verification that the second participant is authorized to receive the requested confidential information, one or more payment options associated with the requested confidential information, wherein the one or more payment options comprise a virtual account number assigned to a vendor based on a determination that the second participant is the vendor;
causing, by the first device, the one or more payment options associated with the requested confidential information to be displayed to the first participant as one or more user selectable options;
receiving, by the first device, a selection of an option from the one or more payment options; 

providing, by the first device to the second participant and based on a determination that the selection of an option was within the threshold period of time, the requested confidential information by inserting a voice sample corresponding to the selected option into an audio stream of the active voice call, wherein the voice sample corresponding to the selected option comprises the virtual account number. 

2.	(Previously Presented) The computer-implemented method of claim 1, wherein verifying whether the second participant is authorized to receive the requested confidential information is based on a phone number associated with the second participant.

3.	(Cancelled) 
4.	(Currently Amended) The computer-implemented method of claim [[3]] 1, wherein the one or more payment options comprise one or more credit card numbers. 

5.	(Original) The computer-implemented method of claim 1, wherein the confidential information comprises at least one of:
	a social security number of the first participant, a date of birth of the first participant, a personal identification number, a passcode, a phrase, or an answer to a security question. 

6.	(Currently Amended) The computer-implemented method of claim [[3]] 1, wherein determining one or more payment options further comprises: 
	receiving, based on a determination that the second participant is a vendor, a second selection of a first payment option from the one or more payment options. 

7.	(Cancelled)  

8.	(Previously Presented) The computer-implemented method of claim 1, wherein the threshold period of time is a duration between causing the one or more options to be displayed and receiving the selection of the option.


a recording of the first participant speaking the option; 
a computer-generated recording of the option; or
information associated with the option in spoken form.

10.	(Previously Presented) The computer-implemented method of claim 1, further comprising:
transmitting, by the first device to a second device associated with the second participant, the selected option. 

11.	(Previously Presented) The computer-implemented method of claim 1, wherein the first participant does not enunciate the selected option and the audio recording is not reproduced by the first device.

12.	(Currently Amended) An apparatus, comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
verify that a second participant is authorized to receive requested confidential information based on a phone number associated with the second participant, wherein the confidential information comprises payment information; 
determine, based on a verification that the second participant is authorized to receive the requested confidential information, one or more payment options associated with the requested confidential information, wherein the one or more payment options comprise a virtual account number assigned to a vendor based on a determination that the second participant is the vendor;
cause, during an active voice call between a first participant and the second participant, the one or more payment options associated with the requested confidential information to be displayed to the first participant as one or more user selectable options; 
receive a selection of an option from the one or more user selection options; and
based on a determination that the selection of the option was within a threshold period of time, insert a voice sample corresponding to the selection of the option into an audio stream of the active voice call, wherein the voice sample comprises at least one of: 
a computer-generated recording of the requested confidential information in spoken form; or 
information associated with the requested confidential information spoken in real time, wherein the information associated with the requested confidential information comprises the virtual account number.

13.	(Previously Presented) The apparatus of claim 12, wherein the requested confidential information comprises payment information, and the one or more user selectable options associated with the requested confidential information comprises one or more payment options.

14.	(Original) The apparatus of claim 13, wherein the one or more payment options comprise one or more credit card numbers. 

15.	(Previously Presented) The apparatus of claim 12, wherein the requested confidential information comprises a social security number of the first participant. 

16.	(Cancelled) 

17.	(Previously Presented) The apparatus of claim 12, wherein the threshold period of time is a duration between causing the one or more options to be displayed and receiving the selection of the option.

18.	(Previously Presented) The apparatus of claim 12, wherein the first participant does not enunciate the selection and the audio recording is not reproduced by the apparatus.

19.	(Currently Amended) A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
receiving, during an active voice call between a first participant and a second participant, a request for confidential information, wherein the confidential information comprises payment information;
	determining one or more options associated with the requested confidential information, wherein the one or more comprises one or more credit card numbers when the requested confidential information comprises a request for payment information, wherein the one or more credit card numbers comprise a virtual account number assigned to a vendor based on a determination that the second participant is the vendor;
	verifying that the second participant is authorized to receive the requested confidential information based on a phone number associated with the second participant;
	causing, based on a verification that the second participant is authorized to receive the requested confidential information, the one or more options to be displayed to the first participant as one or more user selectable options;
	receiving a selection of an option from the one or more user selectable options;
determining that the selection of the option was within a predetermined amount of time, wherein the predetermined amount of time is a duration between presenting the one or more options to the first participant and receiving the selection of the option;
	obtaining, based on a determination that the selection of the option was within the predetermined amount of time, an audio recording corresponding to the selection; and
	providing, to the second participant, the requested confidential information by inserting the audio recording into a voice stream of the active voice call, wherein the audio recording comprises at least one of a computer-generated recording of the selection, or information associated with the selection in spoken form, wherein the audio recording comprises the virtual account number.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 19, wherein the first participant does not enunciate the selection and the audio recording is not reproduced by the one or more processors.

21.	(Previously Presented) The method of claim 1, further comprising:
receiving, by the first device, a second request for confidential information;
causing, by the first device, one or more second options associated with the second request to be displayed to the first participant as one or more second user selectable options; and
based on a determination that a selection of the one or more second user selectable options was not received within the threshold period of time, causing an alert to be displayed by the first device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2,4-6,8-15 and 17-21 are allowed.

In the non-final office action, US Patent Publication 2019/0214018 to Athineos, US Patent Publication 2015/0244682 to Biswas and US Patent Publication 2020/0259829 to Shaffer were asserted. Applicant has rolled up claims 3 and 7 which further require US Patent Publication 2012/0323669 to Kohmeier and US Patent Publication 2018/0018645 to Rand respectively.  Likewise applicant has rolled up into claim 1 portions of claim 8 which further require the art of Li, US Patent Publication 2014/40379342. 

A non-patent document “A survey of Payment Card Industry Data Security Standard” was identified, IEEE 2010.

In conclusion, in order to examine the instant independent consistent with the former examiner’s, the examiner would have to assert six references which under 35 USC 103(a) would not be tenable to reject as obvious. Likewise, the former examiners do not assert 35 USC 101 for this technical invention which has been further been amended to highlight the practical application aspect. 

In regards to claims 1, 12, and 19, the allowable feature is “determining, by the first device, whether the selection of an option was within a threshold period of time; and
providing, by the first device to the second participant and based on a determination that the selection of an option was within the threshold period of time, the requested confidential information by inserting a voice sample corresponding to the selected option into an audio stream of the active voice call, wherein the voice sample corresponding to the selected option comprises the virtual account number. “


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698